—In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e (5), the appeal is from an order of the Supreme Court, Dutchess County (Bellantoni, J.), dated September 10, 1998, which granted the application.
Ordered that the order is affirmed, with costs.
It is well settled that the determination of whether to grant an application for leave to serve a late notice of claim is left to the sound discretion of the Supreme Court (see, General Municipal Law § 50-e [5]; Matter of Embery v City of New York, 250 AD2d 611; Matter of Rudisel v City of New York, 217 AD2d 702; Matter of Farrell v City of New York, 191 AD2d 698). The Supreme Court did not improvidently exercise its discretion in granting the petitioners’ application. Mangano, P. J., Ritter, Goldstein and H. Miller, JJ., concur.